Supplement dated October 20, 2008 to the Smead Value FundStatement of Additional Information dated December 31, 2007 This supplement makes the following amendments to disclosures in the Statement of Additional Information (“SAI”) dated December 31, 2007. The disclosure in the section entitled “Management of the Fund – Board of Trustees” is amended as set forth in the excerpt of the table showing the Officers of the Fund to reflect the appointment of Mr. Michael McVoy as Chief Compliance Officer and Mr. John Buckel as Treasurer: Page B-8 Management of the Fund (Table excerpted.) Name, Address and Age Position(s) Held with the Trust Term of Office and Length of Time Served Number of Portfolios in Trust Overseen by Trustee Principal Occupation During the Past Five Years Other Directorships Held by Trustee Interested Trustee and Officers Joseph C. Neuberger* 615 E. Michigan St. Milwaukee, WI 53202 Age: 46 Chair-person, President andPrincipal Accounting Officer and Trustee Indefinite Term; Since August 22, 2001 24 Executive Vice President, U.S. Bancorp Fund Services, LLC (1994-present). Trustee, Buffalo Funds (an open-end investment company with ten portfolios); Trustee, USA MUTUALS (an open-end investment company with two portfolios). John Buckel 615 E. Michigan St. Milwaukee, WI 53202 Age: 51 Vice President and Treasurer Indefinite Term, Since January 10, 2008 (Vice President) and Since September 10, 2008 (Treasurer) N/A Mutual Fund Administrator, U.S. Bancorp Fund Services, LLC (2004-Present); Mutual Fund Administrator, United Missouri Bank (2000-2004) N/A Michael McVoy 615 E. Michigan St. Milwaukee, WI53202 Age: 51 Chief Com-pliance Officer Indefinite Term; Since August, 2008 N/A Chief Compliance Officer, U.S. Bancorp Fund Services, LLC N/A Rachel A. Spearo 615 E. Michigan St. Milwaukee, WI 53202 Age: 29 Secretary Indefinite Term; Since November 15, 2005 N/A Counsel, U.S. Bancorp Fund Services, LLC (September 2004-present). N/A * Mr.
